Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 11,019,542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites, inter alia, determining, by the user equipment, that the user equipment is transitioning to a second location relative to second radio network equipment, wherein the first radio network equipment, the radio access network equipment and the second radio network equipment are part of a network; and in response to determining that the user equipment is at a third location that is out of coverage of the first radio network equipment, receiving, by the user equipment from the radio access network equipment, second instruction data representative of a second instruction to release the first radio network equipment from using a carrier aggregation connectivity functionality and to operate in a second mode, wherein operating in the second mode comprises operating using a second dual connectivity functionality associated with the first radio network equipment. 
Independent Claim 8 recites, inter alia, sending the user equipment a second instruction to utilize a second mode of operation, wherein the second mode comprises a carrier aggregation connectivity mode; and in response to determining that the user equipment is at a second location that is out of coverage of the first base station equipment, sending the user equipment instruction data representative of an instruction to release the first base station equipment from using a carrier aggregation connectivity and to enter a third mode of operation, wherein the third mode comprises the dual connectivity mode.
Independent Claim 15 recites, inter alia, in response to receiving the first indication, sending the mobile device a first instruction to utilize a network dual connectivity mode; sending the mobile device a second instruction to utilize a network carrier aggregation mode; and in response to receiving a second indication that the mobile device is at a second location that is out of range of the first base station equipment, sending, to the mobile device, a third instruction to release the first base station equipment from being in the network carrier aggregation mode and to enter a mode that comprises the network dual connectivity mode.
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647